Per Curiam :
We discover no error in this decree. No paramount title was shown'. No breach of warranty was established. If the vendor were living, he would not be liable for the expenses incurred by the vendee in making this successful defense. The facts that the vendor was dead, and the vendee was his executor, do not, we think, make the estate of the vendor liable for any portion of the fee paid counsel in defending the action of ejectment. The appellant, as vendee, could not make, with himself as executor, a binding contract to the prejudice of those interested in the estate.
Decree affirmed and appeal dismissed at the costs of the appellant.